 



Exhibit 10.11
Restricted Stock Agreement
Cash Systems, Inc.
2005 Equity Incentive Plan
     THIS AGREEMENT, made effective as of this ___day of ___, 2006, by and
between Cash Systems, Inc., a Delaware corporation (the “Company”), and
___(“Participant”).
W I T N E S S E T H:
     WHEREAS, the Participant on the date hereof is a consultant or advisor to,
or a key employee, officer, or director of the Company or one of its
Subsidiaries; and
     WHEREAS, the Company wishes to grant a restricted stock award to
Participant for shares of the Company’s Common Stock pursuant to the Company’s
2005 Equity Incentive Plan (the “Plan”); and
     WHEREAS, the Administrator of the Plan has authorized the grant of a
restricted stock award to the Participant;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:

1.   Grant of Restricted Stock Award. The Company hereby grants to Participant
on the date set forth above a restricted stock award (the “Award”) for ___shares
of Common Stock on the terms and conditions set forth herein, and subject to
adjustment pursuant to Section 13 of the Plan. The Company shall cause to be
issued a stock certificate representing such shares of Common Stock in the
Participant’s name, and shall deliver such certificate to the Participant;
provided, however, that the Company shall place a legend on such certificate
describing the risks of forfeiture and other transfer restrictions set forth in
this Agreement and providing for the cancellation and return of such certificate
if such shares of Common Stock are forfeited as provided in Paragraph 2 below.
Until such risks of forfeiture have lapsed or the shares subject to this Aware
have been forfeited pursuant to Paragraph 2 below, the Participant shall be
entitled to vote the shares represented by such stock certificates and shall
received all dividends attributable to such shares, but the Participant shall
not have any other rights as a shareholder with respect to such shares.   2.  
Vesting of Restricted Stock

  a)   The shares of Stock subject to this Award shall remain forfeitable until
the risks of forfeiture lapse according to the following vesting schedule:

 



--------------------------------------------------------------------------------



 



          Cumulative Percentage Vesting Date   of Shares Vested      

If the Participant’s employment or other relationship with the Company or any
Subsidiary ceases at any time prior to a Vesting Date for any reason, including
the Participant’s voluntary resignation or retirement or termination by the
Company, the Participant shall immediately forfeit all shares of Stock subject
to this Award which have not yet vested and for which the risks of forfeiture
have not lapsed.

3.   Miscellaneous

  a)   Employment-At-Will This Agreement shall not confer on Participant any
right with respect to continuance of employment by or other relationship with
the Company or any of its Subsidiaries, nor will it interfere in any way with
the right of the Company or any of its Subsidiaries to terminate such employment
or other relationship. Participant’s employment or other relationship with the
Company and its Subsidiaries shall be employment-at-will, and nothing in this
Agreement shall be construed as creating an employment contract for any
specified term between Participant and the Company or any of its Subsidiaries.  
  b)   Securities Law Compliance. Participant shall not transfer or otherwise
dispose of the shares of Stock received pursuant to this Agreement until such
time as counsel to the Company shall have determined that such transfer or other
disposition will not violate any state or federal securities laws. The
Participant may be required by the Company, as a condition of the effectiveness
of this restricted stock award, to agree in writing that all Stock subject to
this Agreement shall be held, until such time that such Stock is registered and
freely tradable under applicable state and federal securities laws, for
Participant’s own account without a view to any further distribution thereof,
that the certificates for such shares shall bear an appropriate legend to that
effect and that such shares will be not transferred or disposed of except in
compliance with applicable state and federal securities laws.     c)   Mergers,
Recapitalizations, Stock Splits, Etc. Pursuant and subject to Section 13 of the
Plan, certain changes in the number or character of the Common Stock of the
Company (through sale, merger, consolidation, exchange, reorganization,
divestiture (including a spin-off), liquidation, recapitalization, stock split,
stock dividend, or otherwise) shall result in an adjustment, reduction or
enlargement, as appropriate, in Participant’s rights with respect to any shares
of Common Stock for which the risks of forfeiture have not lapsed (i.e.
Participant shall have such “anti-dilution” rights under the Award with respect
to such events, but shall not have “preemptive” rights).

 



--------------------------------------------------------------------------------



 



  d)   Shares Reserved. The Company shall at all times during the term of this
Agreement reserve and keep available such number of shares as will be sufficient
to satisfy the requirements of this Agreement.     e)   Withholding Taxes. In
order to permit the Company to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to insure that, if necessary, all applicable federal or state
payroll, income, or other taxes are withheld from any amounts payable by the
Company to the Participant. If the Company is unable to withhold such federal
and state taxes, for whatever reason, the Participant hereby agrees to pay to
the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal or state law.     f)   2005 Equity Incentive
Plan. The Award evidenced by this Agreement is granted pursuant to the Plan, a
copy of which Plan has been made available to Participant and is hereby
incorporated into this Agreement. This Agreement is subject to and in all
respects limited and conditioned as provided in the Plan. All defined terms of
the Plan shall have the same meaning when used in this Agreement. The Plan
governs this Agreement, and in the event of any questions as to the construction
of this Agreement or in the event of a conflict between the Plan and this
Agreement, the Plan shall govern, except as the Plan otherwise provides.     g)
  Lockup Period Limitation. Participant agrees that in the event the Company
advises Participant that it plans an underwritten public offering of its Common
Stock in compliance with the Securities Act of 1933, as amended, and that the
underwriter(s) seek to impose restrictions under which certain shareholders may
not sell or contract to sell or grant any option to buy or otherwise dispose of
part of all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this Agreement or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).     h)   Blue Sky Limitation. Notwithstanding anything in
this Agreement to the contrary, in the even the Company makes any public
offering of its securities and determines, in its sole discretion, that it is
necessary to reduce the number of issued but unexercised stock purchase rights
so as to comply with any state securities or Blue Sky law limitations with
respect thereto, the Board of Directors of the Company shall accelerate the
vesting of this restricted stock award, provided that the Company gives
Participant 15 days’ prior written notice of such acceleration. Notice shall be
deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.     i)   Accounting Compliance.
Participant agrees that, if a merger, reorganization, liquidation, or other
“transaction” as defined in Section 13 of the Plan occurs, and

 



--------------------------------------------------------------------------------



 



      Participant is an “affiliate” of the Company or any Subsidiary (as defined
in applicable legal and accounting principles) at the time of such transaction,
Participant will comply with all requirements of Rule 145 of the Securities Act
of 1933, as amended, and the requirements of such other legal or accounting
principles, and will execute any documents necessary to ensure such compliance.
    j)   Stock Legend. The Administrator may require that the certificates for
any shares of Common Stock purchased by Participant (or, in the case of death,
Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 3(b) and Paragraphs 3(g) through 4(i) of this
Agreement.     k)   Scope of Agreement. This Agreement shall bind and inure to
the benefit of the Company, its Subsidiaries and its successors and assigns the
Participant and any successor or successors of Participant permitted by this
Agreement.     l)   Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least ten (10) years.
If the parties cannot agree on an arbitrator within twenty (20) days, any party
may request that the chief judge of the District Court of Clark County, Nevada,
select an arbitrator. Arbitration will be conducted pursuant to the provisions
of this Agreement, and the commercial arbitration rules of the American
Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement. Limited civil discovery shall be permitted for the production
of documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees. Unless otherwise agreed by the parties,
the place of any arbitration proceedings shall be Clark County, Nevada.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

            CASH SYSTEMS, INC.
      By:                 Its:                       Participant     

 